1. The venue was sufficiently proved.
2. Special ground 3 shows reversible error, for the reasons given in the opinion.
3. Special ground 4 shows no reversible error, for the reasons given in the opinion.
4. The other grounds are not discussed, as the case is to be tried again.
                        DECIDED OCTOBER 30, 1947.
The defendant was tried and convicted on an indictment containing two counts. The first count charged him with having in his possession and control, whisky to which no revenue stamp of the State of Georgia was fixed. The second count charged that he did possess and control in Floyd County, Georgia, more than one quart of whisky at the time the Revenue Tax Act of the State of Georgia to legalize and control whisky had not been made operative. The defendant was convicted on both counts. He made a motion for a new trial which was overruled, and to this judgment he excepts.
1. Special grounds 1 and 6 assign error on the ground that the venue was not proved. While it is true that John Hall, when asked if the whisky was found in Floyd County, said: "Well, I suppose it was," yet one of the officers stated positively, "This place where we found this whisky is in Floyd County." These special assignments of error are without merit.
2. Special ground 2 assigns error on the following excerpt from the charge of the court: "I charge you that all connected with the violation of the criminal statute in a misdemeanor case, and this is a misdemeanor case, are principals, and there are no accessories in the violation of a misdemeanor statute, all are principals who aid, abet, assist, advise or counsel in the commission of the crime charged." This states substantially the correct principle of law. Considering the charge as a whole and this excerpt, we can not see any reason why the jury should have become confused or as to why this excerpt contains reversible error.
3. Special ground 3 assigns error because of the following excerpt from the charge of the court: "I charge you that the husband is the head of the family, and as such head of the family is in possession of the home and premises where he resides and of the articles therein and thereof. Whether or not any whisky was found at any other place is the question for the jury to determine, but whether on the premises or in the home of the defendant or elsewhere, if the jury believes from the evidence, giving to the testimony of each and every witness such weight and credit *Page 27 
as you think it is entitled to receive, as well also the statement of the defendant, if the jury believes from the evidence and the defendant's statement that the defendant was in possession, custody or control of the prohibited liquors mentioned in the indictment, wherever it might be in this county, you'll be authorized to find him guilty of the possession, custody or control of said liquors, provided he was in the possession, custody or control of said liquors, either by himself or by or through some other person for the defendant." We think this charge is cause for reversal. It is true that where one is shown to be the head of the family and contraband liquor is found in his home, the presumption is that the possession of such liquor is that of the head of the family, but this is a presumption of fact which is rebuttable. The court should have so charged. Morgan v. State, 62 Ga. App. 493 (8 S.E.2d 694);  Thomas v. State, 64 Ga. App. 315 (13 S.E.2d 92);Gray v. State, 66 Ga. App. 50 (16 S.E.2d 916); Haney
v. State, 75 Ga. App. 736 (44 S.E.2d 492).
4. Special ground 4 assigns error upon the ground that if the defendant was guilty at all, he was guilty of one offense only, and that is the offense of having non-tax-paid liquor in a "dry" county as covered under count 1, and that Floyd County, being a "dry" county, possessing contraband liquor therein as alleged under count 2 sets out no offense. This identical question was before this court in the case of Pierce v. State, 73 Ga. App. 627
(37 S.E.2d 431), and was determined adversely to the contentions of the defendant. Counsel for the defendant concludes that this case is in conflict with Pierce v. State, 200 Ga. 384
(37 S.E.2d 201). Before this court delivered the opinion in the Pierce case, supra, we certified certain questions to the Supreme Court, which were answered in the case of Pierce v.State, supra. We are asked that the decision of this court in the Pierce case, supra, be overruled on the ground that it is in conflict with the ruling of the Supreme Court in the Pierce
case, supra. This is declined for the reason that our interpretations of the statute involved are not in conflict with the ruling of the Supreme Court thereon. This assignment shows no reversible error.
5. Special ground 5 assigns error on a ground pertaining to a continuance. It is not necessary to discuss this ground, since the case is being reversed. *Page 28 
Neither will we discuss the case insofar as the evidence pertaining to the general grounds is concerned.
The court erred in overruling the motion for a new trial for the reasons set out in division 3 of this opinion.
Pursuant to the act of the General Assembly, approved March 8, 1945 (Ga. L. 1945, p. 232), this case was considered and decided by the court as a whole.
Judgment reversed. Sutton, C. J., MacIntyre, P. J., andParker, J., concur. Felton and Townsend, JJ., concur specially.